Citation Nr: 1101650	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine strain.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to a compensable disability evaluation for left 
ear hearing loss. 

5.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus.  

6.  Entitlement to a disability evaluation in excess of 40 
percent for fibromyositis of the knees and wrists.  

7.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine.  

8.  Entitlement to an effective date prior to August 28, 2003 for 
the assignment of a 40 percent disability rating for 
fibromyositis of the knees and wrists.  

9.  Entitlement to an effective date prior to April 29, 2005 for 
the assignment of a 20 percent disability rating for degenerative 
joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003, July 2004, and August 2006 rating 
decisions of the Department of Veterans Affairs Regional Office 
(RO) in Montgomery, Alabama.  

The Veteran has claimed service connection for schizophrenia.  
Construing the claim liberally, however, the Board finds that it 
should be characterized as one for service connection for a 
psychiatric disorder, to include schizophrenia.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

In a November 2005 statement, the Veteran's representative 
argued that the Veteran was seeking entitlement to service 
connection for the residuals of a fracture of the wrist, 
in addition to his fibromyalgia of the wrist.  Since this 
issue has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable disability rating for 
left ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 1996 rating decision denying entitlement to service 
connection for a cervical strain was not appealed and is, 
therefore, final.  

2.  Evidence received since the March 1996 rating decision 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim.  

3.  The June 2003 rating decision denying entitlement to service 
connection for schizophrenia was not appealed and is, therefore, 
final.  

4.  Evidence received since the June 2003 rating decision does 
not relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  

5.  The Veteran's cervical spine disability did not manifest 
during, or as a result of, active military service.  

6.  The Veteran does not suffer from hearing loss of the right 
ear.  

7.  The Veteran's tinnitus is currently rated as 10 percent 
disabling; this is the maximum disability rating permitted under 
Diagnostic Code 6260.  

8.  The Veteran's degenerative joint disease of the thoracolumbar 
spine is manifested by pain and limitation of motion; it is not 
manifested by limitation of forward flexion to 30 degrees or 
less, ankylosis, objective neurological manifestations or 
incapacitating episodes.  

9.  The Veteran's fibromyositis is currently rated as 40 percent 
disabling; this is the maximum disability rating permitted under 
Diagnostic Code 5025.  

10.  The evidence of record demonstrates that the Veteran was not 
entitled to an effective date prior to April 29, 2005 for the 
assignment of a 20 percent disability evaluation for degenerative 
joint disease of the lumbar spine.  

11.  The evidence of record demonstrates that the Veteran was not 
entitled to an effective date prior to August 28, 2003 for the 
assignment of a 40 percent disability evaluation for 
fibromyalgia.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection for 
a cervical spine strain is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's 
claim of entitlement to service connection for a cervical spine 
strain is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).  

3.  The June 2003 rating decision denying service connection for 
a psychiatric disability is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

4.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, remains closed.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2010).  

5.  The criteria necessary for establishing entitlement to 
service connection for a cervical spine disability have not been 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

6.  The criteria necessary for establishing entitlement to 
service connection for hearing loss of the right ear have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2010).

7.  The criteria necessary for establishing entitlement to a 
disability evaluation in excess of 10 percent for bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2010).

8.  The criteria necessary for establishing entitlement to a 
disability evaluation in excess of 20 percent for degenerative 
joint disease of the thoracolumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2010).

9.  The criteria necessary for establishing entitlement to a 
disability evaluation in excess of 40 percent for fibromyositis 
of the wrists and knees have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5025 (2010).  

10.  An effective date earlier than April 29, 2005 for an 
increased disability rating of 20 percent for degenerative joint 
disease of the thoracolumbar spine is not warranted.  38 U.S.C.A. 
§§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 
(2010).  

11.  An effective date earlier than August 28, 2003 for an 
increased disability rating of 40 percent for fibromyalgia of the 
wrists and knees is not warranted.  38 U.S.C.A. §§ 510(a), 5110, 
7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

Letters sent to the Veteran in September 2003, April 2004, 
September 2005 and March 2006 addressed all notice elements 
listed under 3.159(b)(1).  The letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The October 2006 
and December 2008 statements of the case also provided the 
Veteran with notice as to how disability ratings were assigned.  
Even though the Veteran was not provided with all of the 
necessary notice until after the initial adjudication of the 
claims, the claims were subsequently readjudicated, no prejudice 
has been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in October 
2003, March 2006, April 2006 and April 2009, and VA has obtained 
these records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records, as well as his private medical 
records, have also been incorporated into the claims file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




	(CONTINUED ON NEXT PAGE)
New and Material Evidence

Relevant Laws and Regulations

In July 2004, the RO declined the Veteran's request to reopen his 
claim of entitlement to service connection for a cervical spine 
strain.  The RO also declined to reopen the Veteran's claim of 
entitlement to service connection for a psychiatric disorder in 
an August 2006 rating decision.  Irrespective of the RO's 
actions, the Board must decide whether the Veteran has submitted 
new and material evidence to reopen these claims.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Psychiatric Disorder

The Veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, was denied in 
June 2003 because he had not submitted new and material evidence 
since the previous final denial of March 2000.  The claim was 
denied in March 2000 because it was not well-grounded and the 
Veteran had "not provided VA with any evidence to support his 
claim."  Therefore, for the evidence to be new and material in 
this case, it must address this unestablished fact.

With that having been said, the Board finds that the Veteran has 
not submitted new and material evidence in support of his claim.  
Since June 2003, the Veteran has not submitted any evidence 
relating his psychiatric disorder to military service.  

VA also obtained copies of the Veteran's Social Security 
Administration (SSA) records since the June 2003 final denial.  
However, these records are not material as they do not relate the 
Veteran's psychosis to military service.  In addition, in the 
Veteran's Disability Determination and Transmittal form, the 
Veteran indicated that his schizophrenia began in October 1997.  
Since this was more than 2 years after separation from active 
duty, this evidence does not add support to the Veteran's claim.  
Finally, many of these records are copies of VA outpatient 
psychiatric records.  However, this evidence is not new since it 
was already part of the record at the time of the June 2003 
denial.  

Finally, the Board recognizes that the Veteran's attorney has 
made several arguments in support of the Veteran's claim, 
contending that his psychosis is secondary to an in-service head 
injury.  In support of this theory, the Veteran's representative 
cited service treatment records, a lay statement from September 
2001, and medical records from 2001 and 2002 relating the 
Veteran's symptoms to an in-service head injury.  However, this 
evidence was already of record at the time of the June 2003 
denial, so this evidence is not new.  

The Veteran's attorney also submitted a number of articles 
relating neuropsychological disorders to whiplash type injuries.  
However, these articles are not material to the Veteran's claim 
as they do not raise a reasonable possibility of substantiating 
the claim.  The mere fact that studies suggest psychiatric 
symptomatology may arise as a result of head or neck injuries 
fails to suggest that the Veteran's psychiatric disability 
resulted as a result of such injuries suffered during active 
military service.  In addition, the record already contained VA 
outpatient treatment record at the time of the June 2003 denial 
that suggested that the a psychiatric disorder could manifest as 
a result of a motor vehicle accident with a head injury.  As 
such, the contention that the Veteran's psychosis may be related 
to a head injury was already part of the record at the time of 
the June 2003 denial and this evidence, therefore, is not new.  

In summary, none of the evidence of record received since the 
June 2003 previous denial is both new and material.  Since this 
decision, VA has not received any evidence linking the Veteran's 
disability to military service or a head injury.  Also, while the 
record contains additional arguments for the contention that the 
Veteran's psychiatric disorder is secondary to a motor vehicle 
accident, this evidence is not new in that this theory of 
entitlement was already of record at the time of the June 2003 
prior denial.  Therefore, the Veteran's claim of entitlement to 
service connection for a  psychiatric disorder remains closed.  

Cervical Spine Strain 

The Veteran's claim of entitlement to service connection for a 
cervical spine strain was denied in March 1996 because the 
evidence of record did not demonstrate that the Veteran suffered 
from a chronic cervical spine disability.  Therefore, for the 
evidence to be material in this case, it must address this 
unestablished fact.  

With that having been said, the Board finds that new and material 
evidence has been submitted in this case.  According to the April 
2009 VA examination, the Veteran was suffering from early 
degenerative disc disease seen at the C4-5 and C5-6 vertebrae.  
Therefore, there is evidence of a chronic cervical spine 
disability.  This evidence is both new and material, and the 
Veteran's claim of entitlement to service connection for a 
cervical spine strain is reopened.  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as hearing loss or arthritis, becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Cervical Spine Disability

The Veteran contends that he is entitled to service connection 
for a cervical spine disability.  However, the preponderance of 
the evidence of record demonstrates that the Veteran does not 
suffer from a cervical spine disability that manifested during, 
or as a result of, active military service.  As such, service 
connection is not warranted.  

The Veteran's service treatment records do not indicate that the 
Veteran suffered from a chronic cervical spine disability during 
his active military service.  According to a July 1993 service 
treatment record, the Veteran was suffering from neck and low 
thoracic/upper lumbar back discomfort following a motor vehicle 
accident in which he was a passenger.  Examination revealed some 
midline tenderness around the C-6 vertebra.  X-rays revealed a 
normal cervical spine with the exception of some loss of normal 
curvature which was believed to be secondary to a splinting of 
the musculature.  The Veteran was diagnosed with a 
cervical/thoracic sprain.  The record demonstrates that the 
Veteran was seen in March 1994 with complaints of low grade C6-7 
pain.  X-rays revealed the cervical vertebrae to be intact with 
no mal-alignment.  The disc spaces were normally maintained, and 
the remainder of the examination was found to be normal, aside 
from reversal of the normal anterior cervical curvature of the 
upper cervical segments.  A December 1994 treatment record notes 
that the Veteran suffered from chronic low back pain since a 
motor vehicle accident in 1993, but that the Veteran's neck pain 
was much resolved.  Subsequent treatment records do not indicate 
that the Veteran again suffered from neck pain.  Therefore, the 
service treatment records do not demonstrate that the Veteran 
incurred a chronic disability of the cervical spine during 
military service.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

Post-service treatment records do not demonstrate that the 
Veteran has suffered from chronic symptomatology of a cervical 
spine disability since his separation from active duty.  An 
August 2001 private physical examination notes that the Veteran's 
neck had a full range of motion without masses or crepitus.  
There was no mention of neck pain or discomfort noted upon 
examination.  The Veteran was also afforded a general VA 
examination in March 2002.  During this examination, the Veteran 
reported injuring his wrist and back during a motor vehicle 
accident in 1993.  He also reported suffering from back pain 
since this time.  However, the Veteran made no reference to neck 
pain during this examination and the examiner did not assign any 
diagnoses pertaining to the cervical spine.  

The first post-service evidence regarding the neck is the 
Veteran's August 2003 claim of entitlement to service connection 
for a cervical strain.  However, a subsequent private treatment 
record dated October 2003 notes that examination of the Veteran's 
neck revealed it to have a full range of motion without masses or 
crepitus.  The Veteran was assigned a number of diagnoses at this 
time, but none of these included a diagnosis regarding the neck 
or cervical spine.  

The Veteran was afforded a VA examination of the lumbar spine in 
April 2006.  During this examination, the Veteran made no 
reference to cervical spine or neck pain.  It was noted that 
examination of the cervical spine revealed no evidence of pain on 
motion, tenderness, or guarding.  The Veteran was not diagnosed 
with a cervical spine disability or any associated symptomatology 
at this time.  

The Veteran was afforded a VA examination of the cervical spine 
in April 2009.  The Veteran reported that his cervical spine pain 
had progressively worsened, especially with range of motion, 
since 1993, and that he had a catching sensation in the neck.  
Examination revealed head position to be normal with no abnormal 
spinal curvatures or cervical spine ankylosis.  There were no 
objective abnormalities of cervical sacrospinalis.  Range of 
motion of the cervical spine was flexion to 24 degrees, extension 
to 48 degrees, left lateral flexion to 31 degrees, right lateral 
flexion to 25 degrees, left rotation to 50 degrees, and right 
rotation to 45 degrees.  X-rays of the cervical spine revealed 
some loss of the normal cervical lordosis which may have been due 
to patient positioning or muscle spasm.  There was also evidence 
of early degenerative disc disease seen at C4-5 and, to a lesser 
extent, at C5-6.  The examiner opined that the Veteran's current 
cervical spine disability was not caused by or a result of 
treatment received during military service.  The examiner based 
this opinion on the fact that X-rays revealed no residual effects 
of the 1993 motor vehicle accident.  Furthermore, it was noted 
that degenerative disc disease may be due to the normal aging 
process.  Finally, the examiner noted that complaints of cervical 
spine pain since 1993 were minimal and sporadic and there were no 
X-ray reports to determine the initial onset of this disorder.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a cervical 
spine disability.  While there is evidence of a cervical spine 
strain following a motor vehicle accident during active duty, the 
Veteran's service treatment records demonstrate that his 
symptomatology resolved during active duty with treatment.  Post-
service treatment records also fail to demonstrate that the 
Veteran suffered from chronic symptomatology of a cervical strain 
following his separation from active duty, as the Veteran's neck 
was found to be normal in August 2001 and October 2003.  
Furthermore, the Veteran made no mention of cervical spine 
symptomatology during VA examinations in March 2002 and April 
2006.  Finally, the April 2009 VA examiner opined that the 
Veteran's current cervical spine disability was not related to 
military service, as there was no evidence upon X-ray to 
demonstrate any residuals of a cervical spine strain incurred 
during a motor vehicle accident.  As such, the preponderance of 
the evidence of record demonstrates that the Veteran is not 
entitled to service connection for a cervical spine disability.

The Board recognizes that the Veteran believes his current 
cervical spine disability is related to military service.  The 
Veteran has indicated that he has suffered from chronic neck pain 
since his motor vehicle accident of 1993.  Lay assertions may 
serve to support a claim for service connection when they relate 
to the occurrence of events that are observable as a lay person 
or the presence of a disability or symptoms of a disability that 
are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support the existence of a disability even when not corroborated 
by contemporaneous medical evidence).  

However, while the Veteran may be competent to offer this 
testimony, the Board does not find it to be credible.  The 
Veteran's service treatment records note that the Veteran's neck 
pain resolved during military service, contradicting his current 
assertion that his pain has steadily worsened since his motor 
vehicle accident.  The Veteran has also undergone numerous 
physical examinations since his separation from active duty, and 
his neck has been found to have full range of motion on a number 
of occasions with no noted complaints.  There is also no report 
of neck or upper back pain during several VA examinations, 
including one that specifically dealt with the spine.  As such, 
the Board does not find this testimony to be credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a cervical spine disability must be denied.

Right Ear Hearing Loss 

The Veteran contends that he is entitled to service connection 
for hearing loss of the right ear.  However, as outlined below, 
the evidence demonstrates that the Veteran does not suffer from 
hearing loss of the right ear.  As such, this claim must be 
denied.  

The Veteran's service treatment records do not suggest that the 
Veteran suffered from right ear hearing loss at any time during 
his active military service.  According to the Veteran's February 
1989 enlistment examination, pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
0

A November 1994 audiological evaluation revealed pure tone 
thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
20
10

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 CFR § 3.385 (2010).  Therefore, the preponderance of 
the evidence demonstrates that the Veteran did not suffer from 
right ear hearing loss during military service.  

In fact, the post-service medical evidence demonstrates that the 
Veteran still does not suffer from hearing loss of the right ear.  
The Veteran was afforded a VA audiometric examination in March 
2006.  The Veteran reported difficulty in hearing background 
noise and understanding his fiancé.  The authorized audiological 
evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  

The above evidence demonstrates that the Veteran was not 
suffering from right ear hearing loss for VA rating purposes at 
the time of the March 2006 VA examination.  See 8 CFR § 3.385.  
The VA examiner also concluded that there was no evidence of 
right ear hearing loss upon examination.  The record contains no 
subsequent diagnosis of right ear hearing loss.  

The preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for hearing loss of 
the right ear.  There is no evidence of right ear hearing loss 
during military service and no evidence to suggest that the 
Veteran has ever been diagnosed with right ear hearing loss.  
There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Without a medical diagnosis of right ear hearing loss, 
the Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board recognizes that the Veteran has indicated that he 
suffers from hearing loss of the right ear.  Lay assertions may 
serve to support a claim for service connection when they relate 
to the occurrence of events that are observable as a lay person 
or the presence of a disability or symptoms of a disability that 
are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support the existence of a disability even when not corroborated 
by contemporaneous medical evidence).  However, while the Veteran 
may be competent to offer this testimony, the Board does not find 
it to be credible.  The medical evidence of record demonstrates 
that the Veteran has normal hearing in his right ear.  As such, 
the Veteran's testimony alone does not demonstrate entitlement to 
service connection for hearing loss of the right ear.  

As a final matter, the Board recognizes that the Veteran's 
representative has argued that the March 2006 audiometric 
examination was inadequate for rating purposes because the 
Veteran's claims file was not reviewed at the time of 
examination.  However, while the Board has considered this 
argument, it does not find it to be persuasive.  The March 2006 
VA examiner concluded that the Veteran did not currently suffer 
from right ear hearing loss.  This opinion was based on an 
audiometric examination performed at the time of examination.  
These results would not have changed as a result of reviewing the 
Veteran's claims file.  In addition, a medical opinion may not be 
discounted merely because a health care practitioner did not 
review the Veteran's claims file.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303-04 (2008).  There is no indication that any 
additional information would have changed the examiner's 
conclusion that the Veteran had normal hearing in his right ear.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for hearing loss of the right ear must be denied.

Increased Disability Evaluations

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Tinnitus

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his service-connected tinnitus.  
However, a disability rating in excess of 10 percent is not 
warranted for tinnitus at any time during the pendency of the 
claim.  As such, this claim must be denied.

The Veteran is currently rated as 10 percent disabled under 
Diagnostic Code 6260 for his service-connected bilateral 
tinnitus.  A 10 percent disability rating is the maximum 
disability rating permitted under this code.  According to Note 
(2), a single evaluation is to be assigned for tinnitus, 
regardless of whether the sound is perceived in just one ear or 
in both ears.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, 
a higher disability rating is not permitted under this Diagnostic 
Code.  The Board recognizes that the Veteran believes he is 
entitled to a disability rating in excess of 10 percent for his 
tinnitus, and that the Veteran's representative has argued that 
the Veteran is entitled to disability ratings of 10 percent for 
each ear independently.  However, such actions are not permitted 
by statute.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's tinnitus results in recurrent monthly symptoms in 
both ears.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Furthermore, there is no evidence to suggest that the Veteran has 
suffered marked interference with employment or frequent periods 
of hospitalization because of this specific disability.  The 
rating criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for tinnitus must be 
denied.

Degenerative Joint Disease of the Lumbar Spine

The Veteran contends that he is entitled to a disability rating 
in excess of 20 percent for degenerative joint disease of the 
lumbar spine.  However, as outlined below, the preponderance of 
the evidence of record demonstrates that the Veteran's 
symptomatology has been no more than 20 percent disabling at any 
time during the pendency of his claim.  As such, an increased 
disability rating is not warranted.  

For historical purposes, the Veteran was originally granted 
service connection for degenerative joint disease of the lumbar 
spine in a March 1996 rating decision.  A noncompensable 
disability rating was assigned, effective as of May 1, 1995.  In 
July 2002, the Veteran's disability evaluation was increased to 
10 percent, effective as of August 14, 2001.  Subsequently, in 
April 2005, VA received a claim from the Veteran seeking an 
increased disability evaluation for his lumbar spine disability.  
This claim was granted in an August 2006 rating decision, 
assigning a disability evaluation of 20 percent, effective as of 
April 29, 2005.  In March 2009, the Veteran appealed this 
decision to the Board, alleging that he was entitled to a higher 
disability evaluation.  

Upon filing his claim for an increased disability evaluation, the 
Veteran was afforded a VA examination of the lumbar spine in 
April 2006.  The Veteran reported back pain with mild flare-ups 
lasting for 1 day about once a week.  Examination revealed the 
Veteran's posture and spinal curvature to be normal, with no 
evidence of ankylosis.  There was also no evidence of spasm, 
atrophy, guarding, pain with motion, tenderness or weakness.  
Range of motion measurements revealed flexion to 50 degrees, 
extension to 5 degrees, left lateral flexion to 14 degrees, right 
lateral flexion to 11 degrees, left lateral rotation to 
12 degrees, and right lateral rotation to 7 degrees.  The 
examiner concluded that there was additional limitation of motion 
on repetition due to pain, with a further decrease in lateral 
flexion.  Motor examination was somewhat decreased in the lower 
extremities bilaterally, but muscle tone was normal.  Sensory 
examination and reflex examination were normal.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
lumbar spine.  X-rays revealed the degenerative joint disease to 
be mild.  The examiner noted that the Veteran suffered from low 
back pain that was aggravated by activities such as lifting, 
bending and walking.  It was noted that there was little 
objective evidence of this since the Veteran had no trouble 
dressing or undressing or getting on and off the examination 
table.  Finally, the examiner noted that the Veteran was able to 
ambulate normally without any assistive devices.  

The Veteran was afforded an additional VA examination of the 
lumbar spine in April 2009.  The Veteran described thoracolumbar 
pain that radiated into his legs.  He also reported having 
urinary urgency.  The Veteran did not suffer from incapacitating 
episodes and his posture, gait and spinal curvature were all 
normal.  There was no evidence of spasm, atrophy, guarding, 
tenderness or weakness upon examination.  A neurological 
examination was performed, revealing a normal motor examination 
bilaterally, normal sensation bilaterally, and normal reflexes 
bilaterally.  There was no muscular atrophy or abnormal muscular 
tone.  Range of motion testing revealed forward flexion of the 
lumbosacral spine to 60 degrees, with pain beginning at 49 
degrees.  Extension was to 18 degrees, with pain at 15 degrees, 
left lateral flexion was to 8 degrees, right lateral flexion was 
to 5 degrees, left lateral rotation was to 15 degrees and right 
lateral rotation was to 30 degrees.  

X-rays of the lumbar spine revealed no significant change in the 
appearance of the lumbar spine when compared with the previous 
study.  There was evidence of partial lumbarization of the S1 
vertebra with stable appearing mild compression deformities 
involving T12 and L1.  There was also evidence of stable mild 
degenerative disc disease at T11-12 through L1-2.  The examiner 
diagnosed the Veteran with degenerative disc disease.  This was 
noted to result in significant effects on the Veteran's 
occupation due to pain.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 20 
percent for degenerative joint disease of the lumbar spine at any 
time during the pendency of this claim.  Under the General 
Formula for Rating Diseases and Injuries of the Spine, a higher 
disability rating of 40 percent is warranted when there is 
evidence of unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
According to the April 2006 VA examination, the Veteran had 
forward flexion of the thoracolumbar spine to 50 degrees.  The 
Veteran was also found to have forward flexion of the 
thoracolumbar spine to 60 degrees during his April 2009 VA 
examination, which was further limited to 49 degrees due to pain 
upon repetition.  Therefore, the evidence of record demonstrates 
that the Veteran is not entitled to a 40 percent disability 
evaluation since he has forward flexion of the thoracolumbar 
spine in excess of 30 degrees.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating when applying the criteria outlined 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the April 
2009 VA examiner concluded that the Veteran was still capable of 
forward flexion of the thoracolumbar spine to 49 degrees, even 
when factoring in his functional limitation due to pain.  As 
such, a higher disability rating is not warranted based on 
DeLuca.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating based on intervertebral disc 
syndrome.  Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  
According to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating requires 
evidence of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id at 
Note 1.  The evidence of record demonstrates that the Veteran has 
not suffered any incapacitating episodes as a result of his 
thoracolumbar spine disability.  

Note (1) to 38 C.F.R. § 4.71a also instructs the rater to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  According to 
the April 2009 VA examination, the Veteran's motor examination, 
sensory examination and reflex examination were normal.  Muscle 
tone was also normal and a rectal examination was normal.  There 
were no objective neurologic abnormalities found upon 
examination, and as such, a separate disability rating is not 
warranted.  

The Board recognizes that the Veteran believes he is entitled to 
a disability rating in excess of 20 percent for his thoracolumbar 
spine disability.  However, the Veteran has not provided any 
testimony to support a disability evaluation in excess of 
20 percent.  It was noted in a February 2009 statement that the 
Veteran believed he was unemployable as a result of his 
thoracolumbar spine disability.  However, this issue is not 
presently before the Board.  The RO denied entitlement to a total 
disability rating based on individual unemployability (TDIU) in a 
January 2010 rating decision, and this decision has not yet been 
appealed to the Board.  

The Board notes that the Veteran's representative also argued in 
the February 2009 statement that the Veteran is also entitled to 
a separate disability rating for anterior wedging of the T12-L1 
vertebrae.  However, the Veteran is already service-connected for 
a lumbar spine disability arising from his in-service motor 
vehicle accident.  The rating criteria address the spine in terms 
of the thoracolumbar spine, recognizing that the thoracic and 
lumbar segments move in unison.  Thus, in this case, because the 
Veteran is service-connected for a disability of the lumbar spine 
that has been rated under the General Rating Formula, 
consideration of any limitation of motion of the thoracic spine 
would overlap with consideration of limitation of motion of the 
lumbar spine, resulting in pyramiding, which is forbidden under 
38 C.F.R. § 4.14 (2010).  Therefore, the Veteran is not entitled 
to service connection for a thoracic spine disability, in 
addition to his already service-connected thoracolumbar spine 
disability.  

The Board has again considered whether the Veteran may be 
entitled to referral for extraschedular consideration.  However, 
there is no evidence of hospitalization as a result of this 
disability, and the evidence of record demonstrates that the 
Veteran's thoracolumbar spine disability results in pain and 
limitation of motion.  These symptoms are fully encompassed by a 
20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43.  While the April 2009 VA examiner did note 
significant occupational effects as a result of this disorder, a 
20 percent disability evaluation inherently reflects a degree of 
occupational impairment.  As such, the rating criteria reasonably 
describe the Veteran's disability, and referral for 
extraschedular consideration is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as outlined above, the Veteran's 
thoracolumbar spine disability has not resulted in forward 
flexion limited to 30 degrees or incapacitating episodes at any 
time during the pendency of the claim.  As such, staged ratings 
are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 20 percent for degenerative joint 
disease of the lumbar spine must be denied.

Fibromyositis

The Veteran contends that he is entitled to a disability rating 
in excess of 40 percent for his service-connected fibromyositis 
of the knees and wrists.  However, as outlined below, the 
evidence demonstrates that a disability rating in excess of 
40 percent is not warranted at any time during the pendency of 
this claim.  

For historical purposes, the Veteran was originally granted 
service connection for fibromyositis of the knees and wrists in a 
March 1996 rating decision.  A noncompensable disability 
evaluation was assigned under Diagnostic Code 5021, effective as 
of May 1, 1995.  The Veteran's disability rating was increased to 
10 percent in a July 2002 rating decision, effective as of August 
14, 2001.  In August 2003, VA received a claim from the Veteran 
seeking a higher disability evaluation for his service-connected 
fibromyalgia.  The Veteran's disability evaluation was 
subsequently increased to 40 percent in a July 2004 rating 
decision, effective as of August 28, 2003.  The Veteran appealed 
the assigned rating to the Board in November 2006.  

The evidence of record demonstrates that the Veteran suffers from 
fibromyalgia with daily pain in his joints bilaterally.  This 
fibromyalgia is rated under Diagnostic Code 5025.  Diagnostic 
Code 5025 provides that fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or Raynaud's-like symptoms, is to 
be rated 10 percent disabling if the symptoms requires continuous 
medication for control; 20 percent disabling if the symptoms are 
episodic, with exacerbations often precipitated by environmental 
or emotional stress or by overexertion, but symptoms that are 
present more than one-third of the time; and 40 percent disabling 
if the symptoms are constant or nearly constant, and are 
refractory to therapy.  A Note to Diagnostic Code 5025 provides 
that widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, anterior 
chest, thoracic spine, or low back) and the extremities.  

The Veteran has already been granted a disability rating of 40 
percent for his service-connected fibromyalgia.  Therefore, the 
Veteran is already receiving the maximum disability evaluation 
permitted under Diagnostic Code 5025.  A review of the Diagnostic 
Code indicates that there are no other applicable codes that 
would permit for a disability rating in excess of 40 percent for 
this disability.  

Additionally, because Diagnostic Code 5025 is not based on 
limitation of motion (where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 C.F.R.§§ 
4.40 and 4.45, with respect to pain, do not apply; see Johnson, 9 
Vet. App. at 11.), and as the Veteran is receiving the maximum 
schedular rating available under Diagnostic Code 5025 (functional 
loss are not applicable to increase the rating where a disability 
is rated at the maximum level provided by the diagnostic code 
under which it is rated; see VAOPGCPREC 36-97), a disability 
rating higher than 40 percent for fibromyalgia based on 
functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 
4.45 is not warranted. 

The Veteran has also argued that he is entitled to a disability 
rating in excess of 40 percent on an extraschedular basis.  As 
already noted, the Court has clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The record contains no evidence suggesting that the Veteran has 
suffered from marked interference with employment, or, frequent 
periods of hospitalization as a result of this disability.  
Furthermore, a 40 percent disability rating under Diagnostic Code 
5025 is meant to compensate a Veteran for widespread pain that 
is, or is nearly, constant.  38 C.F.R. § 4.71a.  The record does 
not suggest that the Veteran suffers from additional 
symptomatology that would make the application of Diagnostic Code 
5025 inadequate.  As such, referral for extraschedular 
consideration is not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 40 percent for fibromyalgia must 
be denied.



Earlier Effective Dates

Degenerative Joint Disease of the Lumbar Spine

The Veteran contends that he is entitled to an effective date 
prior to April 29, 2005 for the assignment of a 20 percent 
disability rating for degenerative joint disease of the lumbar 
spine.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that April 29, 2005 is the 
earliest effective date permitted in this case.  As such, the 
claim must be denied.  

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An exception to this rule provides that the effective 
date of an award for increased disability compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is received 
within one year from such date; otherwise, it is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date for 
an increased rating, VA must consider the evidence of disability 
during the period one year prior to the application.  See Hazan 
v. Gober, 10 Vet. App. 511 (1997).  

Generally then, to determine an appropriate effective date for an 
increased rating, the Board must determine when a claim for an 
increased rating was received and, if possible, when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 
3.151(a).  A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  If a formal claim is received 
within one year of an informal claim, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

The submission of certain medical records may constitute an 
informal claim for an increase in disability compensation.  38 
C.F.R. § 3.155(a).  When considering "informal claims" based on 
medical records, the "date of claim" will be the date of 
treatment for VA or uniformed services report of examination, 
hospitalization, or treatment and the date of receipt for 
evidence from a private physician, layman, state, or other 
institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

The record demonstrates that the Veteran was originally granted 
service connection for a lumbosacral strain in a March 1996 
rating decision.  A noncompensable disability rating was 
assigned, effective as of May 1, 1995.  Subsequently in a July 
2002 rating decision, the Veteran's disability evaluation was 
increased to 10 percent, effective as of August 14, 2001.  The 
Veteran did not submit a timely notice of disagreement within one 
year of this rating decision.  Subsequently, on April 29, 2005, 
VA received a claim from the Veteran seeking an increased 
disability evaluation for his lumbar spine disability.  This 
claim was granted in an August 2006 rating decision, assigning a 
disability evaluation of 20 percent, effective as of April 29, 
2005.  In March 2009, the Veteran appealed this decision to the 
Board, alleging that, among other issues, he was entitled to a 
disability evaluation as of August 10, 2001.  

The evidence demonstrates that the Veteran is not entitled to a 
disability evaluation of 20 percent prior to April 29, 2005.  VA 
did not receive the Veteran's increased disability evaluation 
claim until April 29, 2005.  The record contains no evidence one 
year prior to the date of receipt of this claim to demonstrate 
that the Veteran was entitled to a disability rating in excess of 
10 percent for his service-connected degenerative joint disease 
of the lumbar spine.  See 38 C.F.R. § 3.400(o)(2).  Therefore, 
the earliest date in which the Veteran is entitled to a 
20 percent disability evaluation is April 29, 2005.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

In a February 2009 letter, the Veteran's representative argued 
that the Veteran submitted new and material evidence within one 
year of the July 2001 rating decision, and as such, this decision 
was not final (the Board notes that the correct date of the 
referred to rating decision is July 2002).  The Veteran's 
representative did not indicate what evidence was being referred 
to.  However, a review of the Veteran's claims file demonstrates 
that VA did not receive any evidence to suggest that the Veteran 
intended to seek an increased disability rating for his spine.  
Within the one year time period following the July 2002 rating 
decision, VA received copies of numerous mental health records.  
However, these are not relevant to the Veteran's claim.  An 
October 2002 record does note that the Veteran complained of 
chronic back pain, among many other conditions.  However, the 
fact that the Veteran referenced back pain does not demonstrate 
an intent to seek an increased disability rating.  The Veteran is 
already service-connected for a disability in which he has 
frequently reported chronic back pain.  Therefore, VA received no 
evidence within one year of the July 2002 rating decision that 
would indicate an intent to seek a higher disability rating.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an 
effective date prior to April 29, 2005 for the assignment of a 20 
percent disability rating for degenerative joint disease of the 
lumbar spine must be denied.

Fibromyalgia

The Veteran contends that he is entitled to an effective date 
prior to August 28, 2003 for the assignment of a 40 percent 
disability evaluation for his fibromyalgia.  However, as outlined 
below, the preponderance of the evidence of record demonstrates 
that an earlier effective date is not warranted.  

For historical purposes, the Veteran was originally granted 
service connection for fibromyositis of the knees and wrists in a 
March 1996 rating decision.  A noncompensable disability 
evaluation was assigned under Diagnostic Code 5021, effective as 
of May 1, 1995.  The Veteran's disability rating was increased to 
10 percent in a July 2002 rating decision, effective as of August 
14, 2001.  The Veteran did not submit a timely notice of 
disagreement or any other relevant correspondence in response to 
this decision.  In August 2003, VA received a claim from the 
Veteran seeking a higher disability evaluation for his service-
connected fibromyalgia.  The Veteran's disability evaluation was 
subsequently increased to 40 percent in a July 2004 rating 
decision, effective as of August 28, 2003.  The Veteran appealed 
this decision to the Board in November 2006.  

The preponderance of the evidence demonstrates that the Veteran 
is not entitled to an effective date, prior to August 28, 2003, 
for the assignment of a 40 percent disability rating for 
fibromyalgia.  As already noted, the effective date of a claim 
for increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  VA received the Veteran's increased disability 
rating claim on August 28, 2003.  The record contains no evidence 
from the year prior to this date suggesting that the Veteran was 
entitled to an increased disability rating for his fibromyalgia.  
As such, the earliest effective date available in this case in 
August 28, 2003 - the date the Veteran filed his claim for an 
increased disability rating.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an 
effective date prior to August 28, 2003 for the assignment of a 
40 percent disability evaluation for fibromyalgia must be denied.


ORDER

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, remains closed.  

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a cervical spine 
strain is reopened.  

Entitlement to service connection for a cervical spine disability 
is denied.  

Entitlement to service connection for right ear hearing loss is 
denied.  

Entitlement to a disability evaluation in excess of 10 percent 
for tinnitus is denied.  

Entitlement to a disability evaluation in excess of 40 percent 
for fibromyalgia of the wrists and knees is denied.  

Entitlement to an effective date prior to April 29, 2005 for the 
assignment of a 20 percent disability rating for degenerative 
joint disease of the lumbar spine is denied.  

Entitlement to an effective date prior to August 28, 2003 for the 
assignment of a 40 percent disability rating for fibromyalgia of 
the wrists and knees is denied.  


REMAND

Increased Disability Rating for Left Ear Hearing Loss

The Veteran contends that he is entitled to a compensable 
disability evaluation for hearing loss of the left ear.  However, 
as discussed above, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

The Veteran was last afforded a VA examination for his left ear 
hearing loss in March 2006.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability or 
that the current rating may be incorrect.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA examination 
and the Veteran's contention that the pertinent disability had 
increased in severity).  Since the Veteran has not been afforded 
an audiometric examination in more than 4 years, he should be 
provided with the opportunity to appear for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an audiologist to 
determine the current severity of his left 
ear hearing loss.  The Veteran's claims file 
and a copy of this remand must be made 
available to the examiner at the time of 
examination.  Controlled speech 
discrimination testing (Maryland CNC) and 
pure tone audiometry testing must be 
performed as part of this examination.  

2.  After completion of the above, the claims 
should be reviewed in light of any new 
evidence.  If the claims are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


